DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Choquet (2017/0032939) in view of Vandermeulen (2011/0005461).
	Choquet teaches a plasma post discharge deposition device comprising:
- a gas source with a substrate inlet, see Fig. 4 and related text, particularly wherein the substrate (F) enters through one end – defining a central axis (which has noted is also along a direction of substrate travel),
- a post discharge deposition chamber with a substrate outlet – see opposite end of the system per chamber 4, the last chamber is operably the claimed chamber wherein it follows any number of discharge chambers, and
- the inlet and outlet define a longitudinal axis as depicted, and have a “general direction” of the substrate as depicted, 
- a dielectric tube between the gas source and deposition chamber – see wherein per Fig. 3 particularly there is a tube (3) along with the microwave applicator (4) that is configured to confine a plasma discharge as per Figs. 1 and 2 and including a discharge zone as depicted.  Regarding the tube being a “dielectric tube” while the art is silent on the specific material, it would be an obvious selection of material to apply a “dielectric” for the tube in order that the tube be insulated from the surrounds and even other chambers.  Further as per MPEP 2144.07, the selection of a known material is prima facia obvious without a showing of criticality and in this case to select a dielectric material would have been obvious.
	In regard to the dielectric tube comprising a discharge zone and a central zone, the zones are considered to be the result of an intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The structure of the apparatus of Choquet includes the capability of forming a central and discharge zone and therefore meets the claim requirements of the discharge and central zones and the control of the plasma and/or conditions would likewise control the distance of the discharge zone as claimed.   
	In regard to the surface wave launcher, the term, as indicated previously is interpreted under 112(f) and the microwave applicator of the prior art is held to meet the claim requirements of a surface wave launcher and its equivalents, as it is capable of generating a plasma discharge.
	In regard to the use at atmospheric pressure, the use of the device at any particular pressure is an intended use of the apparatus, but while Choquet teaches that the ECR system generally operates at reduced pressure [0067-71] – Vandermeulen teaches that it is operable to control the pressure of an ECR system to elevated pressures [0008].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the pressure of the ECR of Choquet to any pressure, such as pressures higher than reduced pressure as Vandermeulen teaches that elevated pressures (the citation suggesting pressures at or near atmosphere) are operable in such a system.  Therefore, one would apply, or it would be at least obvious to try, the system at atmospheric pressure, based on the teachings of Vandermeulen.  It is further noted that the system contains a certain structure with nonetheless present even when the system is not in use, i.e. when the system is at atmospheric pressure.
	Regarding claims 38 and 39, the control of the system is intended use of the apparatus – and the control of the plasma device (surface wave launcher) to produce a certain temperature would have been an operable use of the same structure.
	Regarding claim 40, as previously addressed, the selection of a known material for its intended 
	Regarding claims 41 and 42, Choquet teaches a frequency of 2.45 GHz [0005], thought the selection of a particular setting is, again, intended use of the apparatus.
	Regarding claim 43, the prior art is silent on the separation distance, but as per MPEP 2144.04 IV. A., a selection of size/proportion is prima facia obvious without a showing of criticality.  In this case, there is no demonstrated criticality of the deposition chamber being 6cm from the surface wave launcher.

Claims 44, 46-48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet (2017/0032939) in view of Vandermeulen (2011/0005461).
	Choquet teaches a plasma post discharge deposition device comprising:
- a gas source with a substrate inlet, see Fig. 4 and related text, particularly wherein the substrate (F) enters through one end – defining a central axis (which has noted is also along a direction of substrate travel),
- a post discharge deposition chamber with a substrate outlet – see opposite end of the system per chamber 4, the last chamber is operably the claimed chamber wherein it follows any number of discharge chambers, and
- the inlet and outlet define a longitudinal axis as depicted, and have a “general direction” of the substrate as depicted, 
- a dielectric tube between the gas source and deposition chamber – see wherein per Fig. 3 particularly there is a tube (3) along with the microwave applicator (4) that is configured to confine a plasma discharge as per Figs. 1 and 2 and including a discharge zone as depicted.  Regarding the tube being a “dielectric tube” while the art is silent on the specific material, it would be an obvious selection of material to apply a “dielectric” for the tube in order that the tube be insulated from the surrounds and even other chambers.  Further as per MPEP 2144.07, the selection of a known material is prima facia obvious without a showing of criticality and in this case to select a dielectric material would have been obvious.
	In regard to the dielectric tube comprising a discharge zone and a central zone, the zones are considered to be the result of an intended use of the apparatus.  The language concerning intended use has been previously provided and not repeated.  The structure of the apparatus of Choquet includes the capability of forming a central and discharge zone and therefore meets the claim requirements of the discharge and central zones and the control of the plasma and/or conditions would likewise control the distance of the discharge zone as claimed.   
	In regard to the surface wave launcher, the term, as indicated previously is interpreted under 112(f) and the microwave applicator of the prior art is held to meet the claim requirements of a surface wave launcher and its equivalents, as it is capable of generating a plasma discharge.
	In regard to the device being configured to receive a substrate in pass-through, the elements of the claim limitations are met as per described above wherein it has an inlet and an outlet in the substrate is depicted in the figures of Choquet.
	In regard to the surface wave launcher use to generate a plasma can at atmospheric pressure, the use of the device at any particular pressure is an intended use of the apparatus, but while Choquet teaches that the ECR system generally operates at reduced pressure [0067-71] – Vandermeulen teaches that it is operable to control the pressure of an ECR system to elevated pressures [0008].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the pressure of the ECR of Choquet to any pressure, such as pressures higher than reduced pressure as Vandermeulen teaches that elevated pressures (the citation suggesting pressures at or near atmosphere) are operable in such a system.  Therefore, one would apply, or it would be at least obvious to try, the system at atmospheric pressure, based on the teachings of Vandermeulen.  It is further noted that the system contains a certain structure with nonetheless present even when the system is not in use, i.e. when the system is at atmospheric pressure.
Regarding claim 46, Choquet teaches a gas being injected [0039], as the use of a particular gas is intended use, the limitation is met.  Further Choquet broadly teaches any reactive gases, therefore including multiple reactive gases that would operably include, as a matter of intended use, a precursor gas a doping gas.  
Regarding claims 47, 48 and 51, as per claim 46 the apparatus is open to different sources and in any case that is an intended use of the apparatus to choose any of the broad range of claimed compounds.

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet and Vandermeulen in view of Popa (2013/0129907).
The teachings of Choquet are described above, teaching a deposition system, but not teaching the use of an ultrasonic system or a nanoparticle delivery system.
Popa teaches that it is operable to include an ultrasonic sprayer in a deposition system [0120] and further that the use of such a device allows metal nanoparticles to be incorporated into a film [0252].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the ultrasonic sprayer of Popa in the apparatus of Choquet as it would allow for nanoparticles to be incorporated into a layer. As per [0028], Choquet is open to multiple gas supply devices.
Further to claim 49, the selection of the particular precursors is again an intended use, but the teachings of Popa because the ultrasonic system would allow for the operability of applying a compound such as gold trihydrochlorate.
Regarding claim 50, the ultrasonic system of Popa meets the requirements of the metal nanoparticles delivery system.  As per above the delivery system is interpreted under 112 F, the system is supported in the instant specification as including a syringe and or an ultrasonic delivery system in the system of Popa meets such requirements.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
	Applicants argue that the prior art teachings fail to disclose the main features of claim 44 – however, the main features as pointed out are related to the USE of the claimed device and not the actual structure.  There is no specific structure related to the system being at atmospheric pressure – the claimed and prior art structures are present even when not in use.  The central zone is created only when the system is in use.
	Applicants then argue against the prior art based on the processes that are exemplified within those teachings – the structures of the prior art are not limited by the processes described in those specifications.  For example, a process chamber of a plasma enhanced CVD process would operably be employed for a non-plasma enhanced process or a chamber would operably be used for a reduced pressure or atmospheric pressure process.  The described processes are not used in the rejection and do not limit the taught structure.  Applicants provide evidence of attributes of certain processes, but no evidence or even arguments that the prior art STRUCTURES are not capable of being used in a manner different than described in the prior art.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715